Case 2:19-cv-01502-BJR Document 1-2 Filed 09/19/19 Page 1 of 4




             Exhibit A
Presidential Proclamation on Declaring a National Emergency Concerning the Southern B... Page 1 of 3
              Case 2:19-cv-01502-BJR Document 1-2 Filed 09/19/19 Page 2 of 4




                                            PROCLAMATIONS



         Presidential Proclamation on Declaring a
       National Emergency Concerning the Southern
                Border of the United States
                                        NATIONAL SECURITY & DEFENSE

                                       Issued on: February 15, 2019


                                               ★ ★ ★

      The current situation at the southern border presents a border security and
      humanitarian crisis that threatens core national security interests and constitutes a
      national emergency. The southern border is a major entry point for criminals, gang
      members, and illicit narcotics. The problem of large-scale unlawful migration through
      the southern border is long-standing, and despite the executive branch’s exercise
      of existing statutory authorities, the situation has worsened in certain respects in recent
      years. In particular, recent years have seen sharp increases in the number of family units
      entering and seeking entry to the United States and an inability to provide detention
      space for many of these aliens while their removal proceedings are pending. If not
      detained, such aliens are often released into the country and are often difficult to
      remove from the United States because they fail to appear for hearings, do not comply
      with orders of removal, or are otherwise difficult to locate. In response to the directive in
      my April 4, 2018, memorandum and subsequent requests for support by the Secretary of
      Homeland Security, the Department of Defense has provided support and resources to
      the Department of Homeland Security at the southern border. Because of the gravity of
      the current emergency situation, it is necessary for the Armed Forces to provide
      additional support to address the crisis.




https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-natio... 9/11/2019
Presidential Proclamation on Declaring a National Emergency Concerning the Southern B... Page 2 of 3
              Case 2:19-cv-01502-BJR Document 1-2 Filed 09/19/19 Page 3 of 4


      NOW, THEREFORE, I, DONALD J. TRUMP, by the authority vested in me by the
      Constitution and the laws of the United States of America, including sections 201 and
      301 of the National Emergencies Act (50 U.S.C. 1601 et seq.), hereby declare that
      a national emergency exists at the southern border of the United States, and that section
      12302 of title 10, United States Code, is invoked and made available, according to its
      terms, to the Secretaries of the military departments concerned, subject to the direction
      of the Secretary of Defense in the case of the Secretaries of the Army, Navy, and Air
      Force. To provide additional authority to the Department of Defense to support the
      Federal Government’s response to the emergency at the southern border, I hereby
      declare that this emergency requires use of the Armed Forces and, in accordance with
      section 301 of the National Emergencies Act (50 U.S.C. 1631), that the construction
      authority provided in section 2808 of title 10, United States Code, is invoked and made
      available, according to its terms, to the Secretary of Defense and, at the discretion of the
      Secretary of Defense, to the Secretaries of the military departments. I hereby direct as
      follows:


      Section 1. The Secretary of Defense, or the Secretary of each relevant military
      department, as appropriate and consistent with applicable law, shall order as many
      units or members of the Ready Reserve to active duty as the Secretary concerned, in the
      Secretary’s discretion, determines to be appropriate to assist and support the activities
      of the Secretary of Homeland Security at the southern border.


      Sec. 2. The Secretary of Defense, the Secretary of the Interior, the Secretary of
      Homeland Security, and, subject to the discretion of the Secretary of Defense, the
      Secretaries of the military departments, shall take all appropriate actions, consistent
      with applicable law, to use or support the use of the authorities herein invoked,
      including, if necessary, the transfer and acceptance of jurisdiction over border lands.


      Sec. 3. This proclamation is not intended to, and does not, create any right or benefit,
      substantive or procedural, enforceable at law or in equity by any party against the
      United States, its departments, agencies, or entities, its officers, employees, or agents, or
      any other person.




https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-natio... 9/11/2019
Presidential Proclamation on Declaring a National Emergency Concerning the Southern B... Page 3 of 3
              Case 2:19-cv-01502-BJR Document 1-2 Filed 09/19/19 Page 4 of 4


      IN WITNESS WHEREOF, I have hereunto set my hand this fifteenth day of February, in the
      year of our Lord two thousand nineteen, and of the Independence of the United States
      of America the two hundred and forty-third.


                                         DONALD J. TRUMP




https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-natio... 9/11/2019
